DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-8, 10-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest “a display apparatus, comprising: a timing control circuit a display source, a polarizer, an optical path controller, an aberration compensation circuit, and an image rendering circuit, wherein  the display source is configured to generate a light having first display information and a light having second display information, under control of the timing control circuit, during mutually alternate first and second timings, respectively, the first display information being different from the second display information; the polarizer is configured to, under control of the timing control circuit, convert the light having the first display information into a first linearly polarized light during the first timing, and convert the light having the second display information into a second linearly polarized light during the second timing, the first linearly polarized light and the second linearly polarized light having different polarization directions; the optical path controller is configured to receive the first linearly polarized light and the second linearly polarized light from the polarizer, and project the first linearly polarized light and the second linearly polarized light spatially separate from one another; the aberration compensation circuit is configured to generate a first aberration compensation signal and a second aberration compensation signal for compensating for aberrations generated by the first linearly polarized light and the second linearly polarized light during a propagation process thereof, during the first timing and the second timing, respectively, and provide the first aberration compensation signal and the second aberration compensation signal to an image rendering circuit; and the image rendering circuit is configured to generate the first display information and the second display information during the first timing and the second timing, respectively, and encode the first display information and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.